Matter of Jaelin L. (Kim Renee C.) (2015 NY Slip Op 08169)





Matter of Jaelin L. (Kim Renee C.)


2015 NY Slip Op 08169


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-01067
 (Docket Nos. V-4914-09, N-27695-10, N-27696-10)

[*1]In the Matter of Jaelin L. (Anonymous). Administration for Children's Services, respondent;
andKim Renee C. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Ashton B. (Anonymous), also known as Ashton C. (Anonymous). Administration for Children's Services, respondent;Kim Renee C. (Anonymous), appellant. (Proceeding No. 2)In the Matter of Bartholomew A. (Anonymous), respondent,Kimrenee C. (Anonymous), appellant. (Proceeding No. 3) Larry S. Bachner, Jamaica, N.Y., for appellant.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Devin Slack of counsel), for respondent Administration for Children's Services.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Marcia Egger of counsel), attorney for the child Jaelin L.
Teresita Morales, Jamaica, N.Y., attorney for the child Ashton B., also known as Ashton C.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Marybeth S. Richroath, J.), dated January 6, 2015. The order denied the mother's motion to modify three prior orders of disposition of that court, each dated December 5, 2013, so as to permit a trial discharge of the child Jaelin L. to her care and to award her custody of the child Ashton B., also known as Ashton C., or, in the alternative, unsupervised overnight visitation with Ashton B., also known as Ashton C.
ORDERED that the order is affirmed, without costs or disbursements.
Family Court Act § 1061 provides that, for good cause shown, a court may set aside, modify, or vacate any order issued in the course of a child protective proceeding (see Family Ct Act § 1061). Here, the Family Court properly determined that the mother had not complied with the requirements set forth in the court's prior orders of disposition (see Matter of Bernalysa K. [Richard S.], 118 AD3d 885; Matter of Benjamin M. v Orange County Dept. of Social Servs., 20 AD3d 535, [*2]536) and, therefore, failed to establish good cause to modify those orders of disposition (see Family Ct Act § 1061; Matter of Bernalysa K. [Richard S.], 118 AD3d 885; Matter of Desiree L., 28 AD3d 484). Accordingly, the mother's motion was properly denied.
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court